Citation Nr: 1513665	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  10-27 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for left ear disease, to include Eustachian tube dysfunction, otitis media, and otitis externa, claimed as chronic left ear infections.

2.  Entitlement to a higher initial rating in excess of 30 percent for a service-connected acquired psychiatric disorder, to include major depressive disorder, mood disorder not otherwise specified (mood disorder NOS), and dysthymic disorder, as secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The August 2009 rating decision denied service connection for left ear Eustachian tube dysfunction.  The October 2009 rating decision granted service connection for depression as secondary to service-connected tinnitus, effective May 8, 2009.

A June 2010 rating decision amended the effective date for service connection for depression to May 20, 2008.

In June 2010, the Veteran notified the Board that he did not want a Board hearing on the issue of service connection for left ear Eustachian tube dysfunction.  In April 2013, the Veteran requested hearing before the Board on the issue of a higher initial rating for the service-connected acquired psychiatric disorder.  In January 2014, the Veteran withdrew the request for a Board hearing.  See 38 C.F.R. § 20.704(d).

The issue(s) of a higher initial rating for an acquired psychiatric disorder, to include major depressive disorder, mood disorder not otherwise specified (mood disorder NOS), and dysthymic disorder, as secondary to service-connected tinnitus, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has current left ear disease diagnoses of Eustachian tube dysfunction, otitis media, and otitis externa.

2.  Pre-existing left ear disease was not noted on the Veteran's examination upon enlistment into service, and the evidence does not clearly and unmistakably show that left ear disease pre-existed service and was not aggravated by service.  The Veteran is therefore presumed to have entered service in sound condition.
 
3. Resolving doubt in the Veteran's favor, left ear disease was incurred during service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for left ear disease are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As the Board is granting the claim for service connection for left ear disease, the claim is substantiated and there are no further actions necessary on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").




Pertinent Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  When no preexisting medical condition is noted upon entry into service, a veteran is presumed to have been sound.  Id.  The burden then falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that a disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Thus: 

Once the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexistence and the aggravation prong; it never shifts back to the claimant.  In particular, even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness . . . the burden is not on the claimant to show that his disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease. 

Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  "The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition."  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096 ) (emphasis added). This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  See Horn, 25 Vet. App. at 235.  Conversely, the burden is not met by finding "that the record contains insufficient evidence of aggravation."  See id. 

If a veteran is presumed sound at service entrance and VA is unable to rebut the presumption, a disease or injury that manifested in service is deemed incurred in service.  Gilbert v. Shinseki, 26 Vet. App. 48, 53 (2012) (noting that such a finding establishes the second element of service connection).  However, even if an injury or disease is deemed to have been incurred in service pursuant to application of the presumption of soundness (or by a finding that the injury or disease was actually incurred in service), a veteran must nonetheless establish that a current disability is related to the in-service injury or disease.  See id. (citing Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) ("The presumption of soundness . . . does not relieve the veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in-service injury or disease or aggravation thereof.")).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran contends that although he had a left ear tympanoplasty surgery as a child in 1973, he had no problems with his left ear until 1979, two years into his period of active Air Force duty.  The Veteran asserts that he was exposed to extreme noise during active service, which caused a perforated left ear drum, which in turn led to ear aches and drainage.  See the June 2010 VA Form 9; January 2013 statement.

Medical evidence and lay statements of record have raised the issue of whether there was a preexisting ear disability.  Specifically, the Veteran has indicated he had left ear problems as a child and even had surgery as a child.  In this regard, however, left ear disease was not noted on the Veteran's September 1976 enlistment examination.  As such, the presumption of soundness is for application.  

As stated above, when no pre-existing medical condition is noted upon entry into service, a veteran is presumed to have been sound, and the burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that a disability was both preexisting and not aggravated by service.  In this case, the Board simply cannot conclude that the evidence clearly and unmistakably establishes that left ear disease pre-existed service; although there are post-service medical records indicating the Veteran's history of left ear problems as a child, and the Veteran himself stated that he had left ear surgery as a child, there are no medical records in the claims file showing that the Veteran was diagnosed with any pre-service left ear disease.  Thus, the evidence is simply insufficient to rebut the high evidentiary burden for showing that a disability in fact was pre-existing at the time he entered service.

Moreover, even assuming that there was clear and unmistakable evidence that the Veteran's left ear disease preexisted active service, the evidence does not clearly and unmistakably show that the Veteran's left ear disease was not aggravated by service.  In March 2009, a letter from a private physician, Dr. D.C., was submitted.  Dr. D.C. stated that the Veteran had been his patient since 1995, and opined that the Veteran's left ear issues were the result of problems in youth, but made markedly worse by his secondary infection during active service.  Moreover, in August 2009, the Veteran was afforded a VA examination of his left ear.  Although the examiner concluded that the Veteran's ear disease was not caused or a result of military duty, the examiner also opined that the Veteran's active duty resulted in maybe a 10 percent progression of the ear disease, which was probably not separable from the natural progression of the disease.  Thus, the evidence is insufficient to rebut the high evidentiary burden for showing that any left ear disease was not aggravated by active service.  Because the presumption of soundness has not been rebutted, the claim becomes one of service connection.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The evidence of record clearly indicates that the Veteran has left ear disease.  Numerous VA and private treatment records indicate that the Veteran has current diagnoses including left ear infections, Eustachian tube dysfunction, otitis media, and otitis externa.  See March 2009 private treatment record (Dr. D.C.); December 2009 VA treatment record.  Thus, the current disability requirement for service connection for left ear disease is satisfied.  

Because the presumption of soundness cannot be rebutted, the Veteran is presumed to have entered into service without any left ear disease.  The evidence of record indicates that the Veteran reported having troubles with his ears in service.  In August 1979, the Veteran complained of head and ear congestion that had lasted for a month.  In September 1979, the Veteran was found to have fluid in his left ear behind the tympanic membrane and was diagnosed with mild serous otitis.  Service treatment records (STRs) indicate that in May 1980, the Veteran complained of decreased hearing and plugging of his left ear.  The treating doctor indicated that the Veteran may have had some Eustachian tube dysfunction.  In August 1980, the Veteran complained of fullness in his ear and decreased hearing in excess of his previous complaint.  The Veteran was referred to an ear, nose, and throat clinic in November 1980, where he was diagnosed with chronic left ear otitis externa.  Later in November 1980, STRs indicate that the Veteran also had a middle ear infection and that the otitis externa was improved.  In December 1980, the Veteran's left ear tympanic membrane was assessed as being quite atelectatic, but not infected.  Thus, the in-service incurrence or aggravation requirement for service connection for left ear disease is also satisfied.  

The remaining issue is that of nexus to service.  As noted above, the Veteran is presumed to have entered in sound condition and the fact that he was treated for and diagnosed with left ear disease in service suggests that the disability had its onset in service.  A nexus is further supported by the Veteran's long history of complaints of left ear problems since separation from service. 

An October 1989 VA ear, nose, and throat clinic record indicates that the Veteran had persistent decreased hearing in his left hear, but no pain, drainage, or vertigo.  His left ear was assessed as having tympanic membrane changes, a large air-born gap, and a probable ossic defect.

In February 1995, Dr. D.C. indicated that the Veteran's left ear seemed more sensitive, had lost hearing, and was itching, but had no otorrhea or otalgia.  The impression included a history of chronic otitis media post tympanoplasty, now with tympanosclerosis.  A private treatment record from December 1995 indicates that the Veteran complained of constant pressure and decreased hearing in his ear.  Physical examination revealed a scarred tympanic membrane. 

A March 1996 VA audiometric examination indicated that the Veteran had tympanosclerotic plaque.

December 2007 treatment records from a private physician, Dr. S.W., indicate that the Veteran complained of left ear pain and drainage.  Physical examination showed that his left ear tympanic membrane was arguably inflamed and the external auditory canal was mild to moderately edematous and erythematous.  He was diagnosed with otitis externa.

In January 2008, Dr. D.C. diagnosed the Veteran with otitis media with effusion, following three upper respiratory infections in the last two months.  

In a May 2008 VA audiometric examination, the Vetera reported that he felt pressure in his head and left ear, with intermittent infection, and development of intermittent imbalance and lightheadedness in the last two years.  An otoscopy showed that the left canal was dry and clear, and the tympanic membrane had sclerosis and was moist.  

In March 2009, Dr. D.C. stated that the Veteran had chronic otitis media with effusion of the left ear, with reduced hearing.  Physical examination revealed tympanosclerosis of the left ear drum, fluid in the middle ear behind the ear drum, and hearing loss.  Dr. D.C. reported that his current situation is a result of problems in his youth but made markedly worse by his secondary infection in the armed forces.  Dr. D.C.'s treatment records from March 2009 indicate that the Veteran was diagnosed with left Eustachian tube dysfunction, chronic otitis media, and conductive hearing loss.  Dr. D.C. continued to treat the Veteran for left ear infections throughout 2009 and January 2010.

In the August 2009 VA examination of the Veteran's left ear, the examining physician reported that the left ear canal was normal, and that the tympanic membrane was totally atelectatic.  The examiner stated that it was impossible to say whether the Veteran had any fluid in the middle ear because of the atelectatic nature of the tympanic membrane, but that there did not appear to be any erosion of the scutum, cholesteatoma, debris, or infection.  The impression was chronic Eustachian tube disinfection dating back to childhood and resulting in an atelectatic ear and mixed hearing loss.  The examiner opined that the Eustachian tube dysfunction was not military-caused or associated.  He further opined that the Veteran's active duty resulted in maybe a 10 percent progression of the ear disease, which was probably not separable from the natural progression of the disease.  Moreover, the Veteran's flare-ups in service would be expected with someone with his chronic Eustachian tube problems.  

In November 2009, the Veteran again had symptoms of left ear drainage, hearing loss, tinnitus, and frequent plugging.  A private physician, Dr. D.Q., made findings of chronic serous otitis media, with certain chronic Eustachian tube dysfunction and undoubtedly a pinhole perforation in the anterior inferior quadrant that could not be seen on examination that day.

In December 2009, the Veteran was treated at a VA clinic for a recurrent left ear infection.  He reported that after his left ear surgery at age 14, he did not have ear aches again (until the complaints in active duty).  The treating doctor indicated that the Veteran's otitis media was still active, and that it was unclear whether it was improving.

In June 2010, the Veteran again saw Dr. S.W. with complaints of left ear pain and drainage.  Dr. S.W. diagnosed an ear ache.

In sum, as the Board presumes the Veteran sound upon entry, the first notation of a left ear disease is during service and the March 2009 private record indicates some nexus between his current situation and the infection in service.  The Board finds that the above evidence is at least in equipoise as to whether the Veteran's current left ear disease had its onset in service.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In resolving all reasonable doubt in the Veteran's favor, service connection for left ear disease is warranted.     




ORDER

Service connection for left ear disease, including Eustachian tube dysfunction, otitis media, and otitis externa, is granted.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002). 

The Veteran seeks an increased initial rating for an acquired psychiatric condition, including major depressive disorder, mood disorder not otherwise specified (mood disorder NOS), and dysthymic disorder.  He was most recently examined by VA for this disability in October 2009, over five years ago.  There is evidence that his psychiatric disorder has increased in severity since that time, including a July 2010 VA treatment record in which the Veteran was restarted on anti-depressant medication after stating that he was taking more sick leave lately due to his mental health condition.  In an April 2013 statement, the Veteran asserted that he accepted an offer of early retirement in 2012 because he was unable to cope with the stresses of work.  A June 2013 VA treatment record indicates that after retiring in 2012, the Veteran was hired for another job and was able to work only one day before quitting due to stress and depression.  In February 2015, the Veteran's VA psychologist indicated that the Veteran cannot sustain long-term, meaningful employment due to his depression and anxiety.  Moreover, the Veteran stated that he thinks he suffers from post-traumatic stress disorder (PTSD).  See the October 2008 notice of disagreement.  Due to the Veteran's statements regarding his symptomatology as well as the length of time since the prior VA examination, the Board finds a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the current level of severity of the service-connected acquired psychiatric disorder, including major depressive disorder, mood disorder not otherwise specified (mood disorder NOS), and dysthymic disorder.  

The claims file should be reviewed by the examiner, and the examination report should note that review.  

The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record, particularly the evidence suggesting that the Veteran's overall mental health symptoms have worsened and adversely affect his ability to work and perform daily living activities.  

Additionally, the examiner should provide a full multi-axial diagnosis of all psychiatric disorders found pursuant to DSM-IV, as well as a Global Assessment and Functioning (GAF) score.  All signs and symptoms of any psychiatric disorder should be reported in detail.  The examiner should specifically describe the overall impact of the Veteran's psychiatric problems on his occupational and social functioning.

2.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


